Citation Nr: 1813456	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-19 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2. Service connection for the cause of the Veteran's death. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1947 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue of service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. In an August 1997 rating decision, entitlement to service connection for the Veteran's cause of death was denied; the appellant was notified of the decision and her appellate rights in September 1997 and neither appealed the decision nor submitted new and material evidence within a year and it became final. 

2. The evidence added to the record since the August 1997 rating decision is new and material and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied service connection for cause of death is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Petition to Reopen

Applicable law provides that an RO decision that is not appealed becomes final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim that was denied.  38 U.S.C. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Regulations provide that "new" evidence is existing evidence not previously submitted to agency decision-makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

The appellant's original claim for entitlement to service connection for cause of death was denied in an August 1997 rating decision because the evidence of record did not demonstrate a link between the Veteran's death and service.  The appellant did not appeal the decision within a year after the September 1997 notice of the decision.  No new and material evidence was received with one year of the decision.  Therefore, the August 1997 rating decision, which denied the appellant's claim of service connection for the cause of the Veteran's death, is final. 38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

The appellant petitioned to reopen the claim, and in an August 2011 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim.

Since the August 1997 rating decision, the evidence added to the claims file includes medical records showing a history of diabetes mellitus and diagnosis of pancreatic cancer.  Also added to the claims file were statements in which the appellant asserted that her husband's pancreatic cancer was related to diabetes mellitus, a disease which is presumed as due to service for veterans who served in Vietnam, as the Veteran is shown to have done. 

This evidence is new as it was submitted after the August 1997 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim, namely whether a disability due to service may have been the primary or contributory cause of the Veteran's death.  38 C.F.R. § 3.156(a).  Thus, the claim of service connection for cause of death is reopened. 38 U.S.C.§ 5108. However, because there is insufficient evidence to render a decision on the cause of death at this time, the claim must be remanded for additional development and is addressed in the Remand portion of this decision.


ORDER

As new and material evidence has been presented, the claim of service connection for the Veteran's cause of death is reopened.


REMAND

Service connection may be granted for the cause of a veteran's death by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection is established when an injury or disease that was incurred in active military service results in a current disability or when service aggravates a disability that pre-existed service.  38 U.S.C. §§ 1110 and 1131; 38 C.F.R. § 3.303(a) (2017). 

Service connection may be established for the cause of a veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2017); see 38 U.S.C. §§ 1110, 1112, 1310 (2012).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2017).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Although VA's duty to provide an examination or opinion under 38 U.S.C. § 5103A(d) (2012) does not apply to DIC or cause-of-death claims, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  Such an effort may include obtaining a VA medical opinion in a cause-of-death case to help substantiate the appellant's claim.  38 U.S.C. § 5103A(a)(1); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  VA is not required to provide such assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).

Because of the association between herbicide exposure and Type 2 diabetes, and this record indicates an association between diabetes and pancreatic cancer, it is appropriate to obtain a medical opinion as to whether the Veteran had the type of diabetes associated with herbicide exposure, and if so whether it caused or aggravated his fatal pancreatic cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the file to a person with appropriate expertise for a medical opinion as to whether the Veteran's diabetes was Type 2 diabetes and if so, whether the pancreatic cancer was secondary to diabetes mellitus.  The entire claims file should be made available to the VA reviewer.

The reviewer should opine as to whether it is at least as likely as not that the Veteran's diabetes was Type 2 diabetes, and if so, whether the fatal pancreatic cancer was caused or aggravated by it.  

The reasons for the conclusions expressed should be fully explained.  If it is not possible to answer the questions without resort to speculation, the reviewer should explain the reasons for that conclusion.

2. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, re-adjudicate the claim on appeal.  If the benefits sought are not granted, the Appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


